DUNN, Chief Justice
(dissenting).
The majority opinion correctly points out that this court’s review is governed by SDCL 15-6-52(a), which states that findings of fact shall not be set aside unless clearly erroneous and that due regard shall be given to the opportunity of the trial court to judge the credibility of witnesses. The trial court conducted an extensive hearing on this matter, and its findings of fact were supported by evidence at the hearing. Because I feel the majority has exceeded its scope of review in substituting its judgment of the evidence for that of the trial court, I would dissent. .